Case 7:19-cv-00217-DC Document6 Filed 09/18/19 Page 1 of 1

 

UNITED STATES DISTRICT COURT

JEANNETTE J. CLACK WESTERN DISTRICT OF TEXAS PHILIP J. DEVLIN
CLERK OF Court 200 E. Wall Street, Suite 222 CHIEF DEPUTY
Midland, TX 79701
September 18, 2019

Robert V. Prongay

Glancy Prongay & Murray LLP
1925 Century Park East, Suite 2100
Los Angeles, CA 90067

Re: MO:19-CV-217-DC, Logan v. Propetro Holding Corp. et al
Dear counsel:

Our records indicate that you are not admitted to practice in the Western District of Texas. Local
Court Rule AT-1(f)(1) states:

In General: An attorney who is licensed by the highest court of a state or another
federal district court, but who is not admitted to practice before this court, may
represent a party in this court pro hac vice only by permission of the judge
presiding. Unless excused by the judge presiding, an attorney is ordinarily
required to apply for admission to the bar of this court.

Pursuant to Local Court Rule AT-2, if you are an attorney residing outside the Western District
of Texas, the court may require you to designate local counsel in this case.

Please submit a Motion to Appear Pro Hac Vice requesting the Court’s permission to appear in
the above-captioned cause, along with a $100 filing fee. Applications for permanent admission
to the bar and Local Court Rules for the Western District of Texas are available on our website at

www.txwd.uscourts.gov.

Please be advised that the Clerk no longer automatically adds non-admitted attorneys toa
case. Thus, non-admitted attorneys will not receive orders or notices (which may include

deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said attorneys to

the case upon the granting of a Motion to Appear pro hac vice.

Sincerely,

SEE
Deputy Clerk
